Mr. Justice Yantis delivered the opinion of the court: Claimant seeks a return of Four ($4.00) Dollars on account of excess payment made by him for an automobile license for a Dodge sedan for the year 1934. The record shows that the horse power of said car was erroneously listed as 27.4 when it should have been 23.4. A report dated May 14, 1936 from the Secretary of State shows that»the statement upon which the claim is based is correct and that claimant paid an excess fee of Four ($4.00) Dollars through said mistake. Under the ruling heretofore followed, that excess license or franchise payments made by claimant under a mistake of fact will be refunded, claimant is entitled to an award in the present instance. (Martin vs. State, 8 C. C. R. 200.) An award is therefore made in favor of claimant in the sum of Four ($4.00) Dollars.